Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a1) as being anticipated by Acciardi et al. (USPUB. 2018/0029662 A1 – hereinafter Acciardi et al.).
Acciardi et al. discloses all of the structural as claimed, a thematic structure configured for use with a powered self-balancing scooter, comprising: 
a connector (210) configured to attach to the self-balancing scooter; 
a post (110) extending from the connector; and 
a thematic element (120) supported by the post and configured to be held by a user standing on the self-balancing scooter; wherein 
the post is attached to the connector at a joint configured so that the post can be moved relative to the connector (Figure 3A – post (110) can be moved relative to the connector (210) if fastener (212) is not fully tighten) without affecting operation of the scooter.


Reasons for Allowance
     The following is an examiner's statement of reasons for allowance: 
The reference to Germanovsky (USPUB. 2017/0203811 A1) and Fagan (USPUB. 2002/0125653 A1) is the closest prior art to the claimed invention.  However, claims 1 and 11 are allowed because the prior art neither shows nor teaches a powered wheeled riding device, comprising:
a riding toy portion comprising a frame structure supporting a saddle configured to support a rider thereupon and defining a plurality of back legs (emphasis added);
a wheel structure attached to each of the back legs, each wheel structure having a rolling wheel and a rotating mount configured so that the rolling wheel can rotate into any rolling direction (emphasis added); and
a powered, wheeled, self-balancing scooter comprising left and right footpads, the scooter configured to receive rider inputs via the footpads;
wherein the scooter is attached to the frame structure so that the riding toy portion moves together with the scooter.

Claims 2-9 are depended on allowable claim 1 and therefore also in condition for allowance. 

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/              Primary Examiner, Art Unit 3611